Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
An effective filing date of 05/28/2021 is acknowledged.
Claims 1 – 11 are pending as per preliminary amendment dated 05/28/2021.

Claim Objections
Claims 1 – 11 are objected to because of the following informalities:  
Claim 1
	Line 1; remove comma.
	Line 3; remove comma after “conveying device”.
	Line 6; remove comma after “scanning device”.
	Line 10; remove comma after “local server”.
Claim 3
	Lines 1 – 2; remove comma before “further”.
	Line 3; change “the latest firmware upgrade package” to --a latest firmware upgrade package--.
Claims 4 and 6
	Lines 1 – 2; remove comma before “further”.
Claims 2 and 5
	These claims are dependent claims of objected claim 5; therefore, they inherit the deficiency of claim 1.
Claim 7
	Line 2; remove comma.
Claim 8
	Line 2; remove comma.
	Line 4; change “an address code” to --the address code--.
Claim 9
	Line 2; remove comma.
Claim 10
	Line 3; change all occurrences of “a” to --the--.
Claim 11
	Line 2; change “parses” to --parse--.
Appropriate correction is required.

Claim Interpretation
Claims 1 – 4 and 11 recite a conveying device, a scanning device, a communication module, a commodity detecting device, and a control module.  The conveying device, the scanning device, the communication module, the commodity detecting device, and the control module are modified by sufficient and definite structure (i.e., “conveying”, “scanning”, “communication”,  “commodity detecting”, and “control”) to one of skill in the art to preclude application of 112(f).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li Zisheng et al. (CN108572827A; hereinafter Li; IDS dated 05/28/2021) in view of LIAO HUFENG et al. (CN107367949; hereinafter Liao; IDS dated 07/20/2021.)
CN108572827A and CN107367949 specifications are translated into English by Espacenet website.  Their translated specifications are attached.

Claim 1
Li teaches a refrigerator production line (Li; Fig. 5; [0168] Step 501: a production line collection box corresponding to a refrigerator, uniquely supplying power to the refrigerator…), comprising: 
a conveying device, configured to convey an assembled refrigerator (Li; Fig. 5; [0168] Step 501: a production line collection box corresponding to a refrigerator, uniquely supplying power to the refrigerator…), 
wherein the assembled refrigerator is assembled with a communication module and a control module (Li; [0187] The refrigerator includes a WiFi board, a display board with a corresponding minimum software system, a main control board with a corresponding minimum software system…), and the control module is stored with a public version software program (Li; [0187] …a main control board with a corresponding minimum software system…); 
a scanning device, configured to scan and confirm an identification code of the assembled refrigerator and an address code of the communication module (Li; Fig. 5; [0168] Step 501 : a production line collection box corresponding to a refrigerator, uniquely supplying power to the refrigerator, and moving synchronously with the refrigerator on the production line, using the included code scanning gun, in the corresponding scanning code sensing area, scan the box set on the refrigerator. SN code, MAC code…; Fig. 2; [0124] The production line collection box includes a code scanning gun, and the setting position of the code scanning gun is fixed…), 
wherein the scanning device is triggered when the assembled refrigerator is conveyed to a scanning region (Li; Fig. 2; [0124] The production line collection box includes a code scanning gun, and the setting position of the code scanning gun is fixed, so that the identification code is located in the corresponding code scanning induction area), the code scanning gun is fixed [Wingdings font/0xE0] scanning refrigerator is triggered when the refrigerator is conveyed into area where the scanning gun is located; and 
a local server, [ the identification code of the assembled refrigerator and the address code of the communication module (Li; Fig. 5; [0171] Step 504: The production line collection box sends the collected SN code and compression code to the local cloud server (local server)…; Fig. 2; [0111] The collection unit 201 is used to collect an identification code set on a box of a refrigerator…The first communication unit 202 is configured to send the collected identification code to an external cloud server…; [0113] In an embodiment of the present invention, the identification code includes: SN code…; [0119] The identification code includes a MAC code…), 
wherein the local server is further configured to acquire, in response to a firmware upgrade request, a firmware upgrade package, corresponding to the identification code, for the assembled refrigerator (Li; Fig. 5; [0172] Step 505: The local cloud server determines the display panel software corresponding to the first information, the main control panel software corresponding to the second information through the SN code…), 
wherein after the assembled refrigerator is powered on, the communication module receives the firmware upgrade package, and the control module upgrades the public version software program according to the firmware upgrade package (Li; Fig. 5; [0175 – 0176] …the main control board software is sequentially sent to the main control board through the production line collection box…Step 509: The main control board installs the main control board software…)
But; Brian does not explicitly teach a local server configured to store the identification code of the assembled refrigerator and the address code of the communication module.
However, Liao teaches 
a local server configured to store the identification code of the assembled refrigerator and the address code of the communication module (Liao; [0041] As can be seen from the above, the above-mentioned embodiment of the present application obtains the device identification of the device, wherein the device identification includes: the model identification (identification code) of the device and the communication identification (address code) of the communication module in the device, and the product identification of the device is requested from the server according to the device identification, wherein the product identification For the identification of the device in the target control platform, the server stores the corresponding relationship between the device identification and the product identification.)
Li and Liao are in the same analogous art as they are in the same field of endeavor, managing and updating devices.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Liao teachings into Li invention to allow Li’s cloud server to also store identification code comprising SN code and MAC code to identify product identification code based on Li’s identification code as suggested by Liao ([0041].)

Claim 2
Liao teaches the communication module is configured to report the address code to the local server (Liao; [0039] In an optional embodiment, taking the device as an intelligent air conditioner… the WIFI module in the device obtains the model identifier of the air conditioner, and sends the model identifier of the air conditioner and its own communication identifier (address code) to the server of the air conditioner manufacturer…), receive the identification code determined by the local server according to the address code (Liao; [0039] … The relationship comparison table, as well as the model identification and communication identification of the air conditioner, find the product identification corresponding to the air conditioner, and return the product identification (identification code)) to the WIFI module of the air conditioner…), and provide the identification code to the control module (Liao; [0039] … The relationship comparison table, as well as the model identification and communication identification of the air conditioner, find the product identification corresponding to the air conditioner, and return the product identification (identification code)) to the WIFI module of the air conditioner…) Motivation for incorporating Liao into Li is the same as motivation in claim 1.

Claim 4
Li also teaches a commodity detecting device, wherein the commodity detecting device is configured to detect a refrigeration performance and a power of the assembled refrigerator (Li; Fig. 5; [0168] Step 501: a production line collection box corresponding to a refrigerator…; [0179 – 0180] Step 512: The production line collection box periodically sends the input current of the refrigerator and the cooling state information of the box to the local cloud server…), wherein the commodity detecting device is triggered when the assembled refrigerator is conveyed to a commodity detecting region (Li; [0168] Step 501: a production line collection box corresponding to a refrigerator…)

Claim 6
Li also teaches a power supply device installed on the conveying device, wherein the power supply device moves synchronously along with the conveying device (Li; Fig. 5; [0168] Step 501: a production line collection box corresponding to a refrigerator, uniquely supplying power to the refrigerator, and moving synchronously with the refrigerator on the production line…)

Claim 7
This is a software upgrade method version of the rejected refrigerator production line version in claim 1; therefore, it is rejected for the same reasons.

Claim 9
This limitation is already discussed in claim 4 above; therefore, it is rejected for the same reasons.

Claim 10
Li teaches a non-transitory computer-readable storage medium having stored therein a computer program that, when executed by a processor, implements a software upgrade method for a refrigerator in a production line according to claim 7 (Li; [0200] Those of ordinary skill in the art can understand that all or part of the steps of implementing the above method embodiments can be completed by program instructions related to hardware, the aforementioned program can be stored in a computer-readable storage medium, and when the program is executed, execute It includes the steps of the above method embodiments…)

Claims 3, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Liao as applied to claims 1 and 7 above, and further in view of Appiah et al. (Pub. No. US 2009/0007091 A1; hereinafter Appiah.)

Claim 3
Li and Liao do not explicitly teach a firmware server, wherein the firmware server is configured to send the latest firmware upgrade package for the assembled refrigerator to the local server.
However, Appiah teaches a firmware server, wherein the firmware server is configured to send the latest firmware upgrade package for the assembled refrigerator to the local server (Appiah; Fig. 1; [0018] In general operation, the provisioning server 120 (local server) may periodically receive software update packages from the publishing server 110 (firmware server) for various communications devices 140-1-m. The publishing server 110 may push software updates to the provisioning server 120 when ready, or provide the software updates in response to a request by the provisioning server 120…)
Li, Liao, and Appiah are in the same analogous art as they are in the same field of endeavor, updating devices.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Appiah teachings into Li/Liao invention to include a publishing server which distributes software update packages to a local server.  The publishing server ensures that latest version of a software application is available for distribution and controls the manner in which the software updates are distributed as suggested by Appiah ([0015 & 0018].)

Claim 8
Li does not explicitly teach receiving the identification code of the assembled refrigerator corresponding to an address code of the communication module; providing the identification code to the control module; parsing the identification code to acquire a machine model of a complete machine of the assembled refrigerator.
However, Liao teaches 
receiving the identification code of the assembled refrigerator corresponding to an address code of the communication module (Liao; [0039] … The relationship comparison table, as well as the model identification and communication identification of the air conditioner, find the product identification corresponding to the air conditioner, and return the product identification (identification code)) to the WIFI module of the air conditioner…);
providing the identification code to the control module (Liao; [0039] … The relationship comparison table, as well as the model identification and communication identification of the air conditioner, find the product identification corresponding to the air conditioner, and return the product identification (identification code)) to the WIFI module of the air conditioner…); 
parsing the identification code to acquire [a complete machine of the assembled refrigerator (Liao; [0039] …After the WIFI module of the air conditioner obtains the product identification, it can pass the product identification …; [0038] …The above product identification can be It is PID (Process ID, process code), UUID (Universally Unique Identifier, Universal Unique Identifier), etc.)
Li and Liao are in the same analogous art as they are in the same field of endeavor, managing and updating devices.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Liao teachings into Li invention to allow Li’s cloud server to identify and retrieve product identification code based on Li’s identification code as suggested by Liao ([0041].)
But, Li and Liao do not explicitly teach parsing the identification code to acquire a machine model of a complete machine of the assembled refrigerator; sending the firmware upgrade request according to the machine model of the complete machine.
However, Appiah teaches 
parsing the identification code to acquire a machine model of a complete machine of the assembled refrigerator (Appiah; Fig. 1 & 2; [0023 – 0024] …the client provisioning module 222 may receive device configuration information for a particular packet telephony device (140-1-m) (refrigerator), and retrieve a software update package 132-1-n from the provisioning database 130 based on the device configuration information (identification code; it was parsed). The client provisioning module 222 may send the software update package 132-1-n to the requesting communications device 140-1-m via the network interface 240…In various embodiments, the client provisioning module 222 of the provisioning server 120 may perform provisioning operations using the appropriate software update packages 132-1-n based on device configuration information for the communications device 140-1-m (refrigerator). For example, a communications device 140-1-m may send a provisioning request to the provisioning server 120. The communications device 140-1-m may send device configuration information for the communications device 140-1-m together with, or separate from, the provisioning request…; [0025] …the device configuration information may include two types of information for a packet telephony device, such as type identification information and component version information…Examples for type identification information may include a type identifier, a vendor identifier, a model identifier…; Fig. 3 and [0030 – 0035] a method for provisioning software update based on device configuration information.);
sending the firmware upgrade request according to the machine model of the complete machine (Appiah; Fig. 1 & 2; [0023 – 0024] …the client provisioning module 222 may receive device configuration information for a particular packet telephony device (140-1-m) (refrigerator), and retrieve a software update package 132-1-n from the provisioning database 130 based on the device configuration information (identification code; it was parsed). The client provisioning module 222 may send the software update package 132-1-n to the requesting communications device 140-1-m via the network interface 240…; [0025] …the device configuration information may include two types of information for a packet telephony device, such as type identification information and component version information…Examples for type identification information may include a type identifier, a vendor identifier, a model identifier…; Fig. 3 and [0030 – 0035] a method for provisioning software update based on device configuration information.)
Li, Liao, and Appiah are in the same analogous art as they are in the same field of endeavor, updating devices.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Appiah teachings into Li/Liao invention to allow Li to send software update to a device based on device configuration information comprising model identifier as suggested by Appiah ([0003].)

Claim 11
This limitation is already discussed in claim 8; therefore, it is rejected for the same reasons.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Liao as applied to claim 1 above, and further in view of Davis (Patent No. 5,410,157.)

Claim 5
Li and Liao do not explicitly teach a conveying mode of the conveying device includes a plate type, a chain type, a drum type, or combinations thereof.
However, Davis teaches a conveying mode of the conveying device includes a chain type,
Li, Liao, and Davis are in the same analogous art as they are in the same field of endeavor, manage productions.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Davis teachings into Li/Liao invention to also use conveyor of chain type as suggested by Davis (col. 2: 65 – 67.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733. The examiner can normally be reached 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194